              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA        :   Crim. No. 1:18-118
                                :
                                :
                 v.             :
                                :
                                :
DEANGELO LETTERLOUGH            :   Judge Sylvia H. Rambo

                            ORDER

     In accordance with the accompanying memorandum of law, IT IS

HEREBY ORDERED that Defendant DeAngelo Letterlough’s motion to

suppress is DENIED.

                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge

Dated: October 23, 2018
